DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel (2008/0190641) in view of Urano (2012/0092117).
 	Mertel discloses an insulated wire material including a conductor (4b); a peripheral insulating layer (6b) with which the periphery of the conductor is coated; and a welding member (4a) provided at at least one end portion of the conductor and joined via a welded portion (16) in an axial direction of the c1:Sc2 satisfies 1:1 (re claim 23).
 	Mertel does not disclose the conductor including a plurality of divided conductors placed in parallel to each other and a conductor insulating layer interposed between the divided conductors (re claim 12).
 	Urano discloses a conductor comprising a plurality of divided conductors (14) placed in parallel to each other and conductor insulating layer (16) interposed between the divided conductors.  Urano also discloses that the divided conductors are flat or ribbon conductors (re claims 13-14); the conductor has a flat body of strand wires, and the strand wires include an enameled wire which has the conductor insulating layer formed by an enameled layer (re claim 15).
 	It would have been obvious to one skilled in the art to modify the conductor of Mertel to comprise a plurality of enameled wires as taught by Urano to provide a conductor with reduced eddy current loss.
 	Re claim 15, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without
consideration of the process for making it, molded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 16-17 and 20-22, it would have been obvious to one skilled in the

the modified Mertel insulated wire material as well as PEEK or organic polymers or foamed insulation (insulation having cells) for the conductor insulating layer to meet the specific use of the resulting wire material since these materials are well-
known in the art for being used as conducting and insulating materials respectively.
In addition, it has been held that within the general skill of a worker in the art to
select a known material on the basis of its suitability for the intended use as a
matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claim 19, since the modified insulated wire material of Mertel comprises structure and material as claimed, the tensile strength of the welded portion is equal to or more than 300 MPa.

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 16 above, and further in view of Liu et al.
 	Mertel, as modified, discloses the invention substantially as claimed except for the welded portion containing a tin element.  Liu et al. discloses a conducting wire structure.  Liu et al. discloses that tin can prevent the conducting wire from oxidation and is helpful for welding process ([0031]).  It would have been obvious to one skilled in the art to provide a tin element at the welded portion in the modified insulated wire material of Mertel (i.e., surrounding the conductor with a .

6.	Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 12 above, and further in view of Gorohata et al. (2004/0041491).
 	Mertel and Urano disclose the invention substantially as claimed except for a coil including a plurality of pieces of the insulated wire material in which welding members of the pieces being electrically connected to each other.  Gorohata et al., Figs 2-4 and [0076], discloses a coil including a plurality of pieces of insulated wire material, wherein (welded) ends of the pieces are electrically connected to each other.  It would have been obvious to one skilled in the art to provide a plurality of pieces of the modified insulated wire material of Mertel to form a coil with the ends of the pieces (having welding members thereon) electrically connected to each other as taught by Gorohata et al.

7.	Claims 12, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. (2008/0007133) in view of Mourou et al. (2014/0042865).
Onimaru et al. discloses an insulated wire material, including a conductor (131, Fig. 8) including a plurality of divided conductors (133) placed in parallel to each other and a conductor insulating layer (136) interposed between the divided conductors; and a periphery insulating layer (134) with which a periphery of the conductor is coated.  Onimaru et al. also discloses that the thickness of the conductor insulating layer is 0.01 to 3 µm ([0085]) (re claims 32-33).
 	Onimaru et al. does not disclose a welding member provided at at least one end portion of the conductor and joined via a welded portion in an axial direction of the conductor (re claim 12).
 	Mourou et al. discloses an insulated wire (10) comprising a conductor and a welding member (40) provided at an end portion of the conductor and joined via a welded portion in an axial direction of the conductor.  
	
    PNG
    media_image1.png
    236
    390
    media_image1.png
    Greyscale

 	It would have been obvious to one skilled in the art to provide the conductor of Onimaru et al. with a welding member as taught by Mourou et al. to form a connection means for the insulated wire.

Response to Arguments
8.	Applicant’s arguments with respect to claims 12, 32, and 33 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that 4a in Fig. 1 of Mertel is a portion of a conductor 4 to be welded.  Mertel does not disclose "a welding member" as recited in claim 12 of the present application.  Examiner would disagree.  The fact that 4a is made of metal and is welded to conductor 4b, 4a is a welding member.
 	Applicant argues that member 4a and portion 16, both are the same portions of the conductor 4.  Therefore, Mertel does not disclose or suggest "a welding member provided at at least one end portion of the conductor and joined via a welded portion in an axial direction of the conductor" as recited in claim 12 of the present invention.  Examiner would disagree because Mertel does teach suggest "a welding member (4a) provided at at least one end portion of the conductor (4b) and joined via a welded portion (16) in an axial direction of the conductor" as recited in claim 12 of the present invention.  4a, a welding member, is separated from conductor 4b.  4a is provided at at least one end portion of conductor 4b and joined via a welded portion 16 in an axial direction of conductor 4b.
 	Applicant argues that Mertel discloses only a single conductor and that Mertel does not disclose "a peripheral insulating layer", with which a bundle of 
 	Applicant argues that Urano does not disclose "a peripheral insulating layer."  Examiner would disagree.  Urano is relied upon only to support the position of modifying a single conductor to comprise a plurality of divided (insulated) conductors to reduce the eddy current loss.  Furthermore, Urano does teach "a peripheral insulating layer", [0031], "flat conductor wire 1 is illustrated by omitting an insulating layer made of enamel resin or the like on an outer peripheral surface of the conductor wire 1 to ensure an insulating property."

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847